Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims  1-3 are rejected under 35 U.S.C. 102 (a)(1)as being  anticipated by Giovanelli (Pat# 9,714,957)
 As to claim 1, Giovanelli  discloses a  power harvesting device as shown in figure 1 comprising: an input voltage terminal  (Tin); an first output voltage terminal (Tout3); a first capacitor (C1H) connected to the input voltage terminal (TIN); a second capacitor (CM) connected in series with the first capacitor(C1H)  between the first capacitor (C1H) and the first output voltage terminal (Tout3); and a second output voltage terminal  (a node connected from PCC1 to Timv )  connected between the first and second capacitors (C1H,CM); wherein the first capacitor has a voltage rating higher than 5 kV (see column 1 lines 31-36).
As to claim 2, in the device of Giovanelli, the first and second capacitors (C1H,CM)  are disposed within an electrically insulated housing (INS) , and the housing comprises a plurality of electrically insulated sheds (saw shape on the edges of the housing “INS”)  around an exterior 
As to claim 3, in the device of Giovanelli the first and second capacitors (C1H,CM) are disposed within an electrically insulated housing (INS) , and the housing comprises a plurality of electrically insulated sheds  (saw shape on the edges of the housing “INS”)  around an exterior thereof between the input voltage terminal (TIN) and the second output voltage terminal   (a node connected from PCC1 to TIMV ) .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 6  are   rejected under 35 U.S.C. 103 as being unpatentable over Giovanelli (Pat# 9,714,957) in view of Okumura  (Pat# 4,887,185). 
As to claim 4, Giovanelli discloses a power harvesting device as mentioned in claim 1. Giovanelli  discloses an insulating housing (INS)  but it does not have  a threaded mounting connection, the input voltage terminal being separated from the threaded mounting connection by the insulated housing (INS).
Okumura teaches that it would have been well known in the art that the housing (27) with a threaded mounting connection (28).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide  a threaded mounting connection as taught by 
As to claim 6, in the device of Giovanelli in view of Okumura, Giovanelli  discloses an insulated housing (INS)  having electrically insulated sheds around an exterior of the housing  (INS) between the input voltage terminal (INS)  and the threaded mounting connection.
Claim  7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giovanelli (Pat# 9,714,957) in view of Nakata (Pat# 3,586,934). 
As to claim 7, Giovanelli discloses a power harvesting device as mentioned in claim 1. Giovanelli does not teach that the first  capacitor (C1H) is made of ceramic.
Nakata teaches that it would have been well known in the art that the capacitor is made of ceramic for standing high temperatures in the high voltage environment.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the first capacitor (C1H) in the device of Giovanelli made of ceramic as taught by Nataka for the purpose of withstan high temperature in the high voltage environment.
Claims  8, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Giovanelli (Pat# 9,714,957) .
As to claim 8, Giovanelli disclose  a power harvesting device as mentioned in claim 1 but  Giovanelli does not  teach  the first capacitor comprises two capacitors in series. However, it   would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the first capacitor comprises two capacitors in series in order to achieve the desired voltage ratings.

Giovanelli disclose  a power harvesting device as mentioned in claim 1 but  Giovanelli does not  teach a capacitance ratio between the second capacitor and the first capacitor, respectively, is greater than 10. However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to establish  teach a capacitance ratio between the second capacitor and the first capacitor, respectively greater than 10 for the purpose of  optimizing  a desired discharged  voltage in the first capacitor (CH1) and in the second capacitor (CM). 
As to claim 12, Giovanelli disclose  a power harvesting device as mentioned in claim 1 but  Giovanelli does not  teach a capacitance ratio between the second capacitor and the first capacitor, respectively, is between 10 and 2000. However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to establish  teach a capacitance ratio between the second capacitor and the first capacitor, respectively between  10 and 2000  for the purpose of optimizing  a desired discharged  voltage in the first capacitor (CH1)  and the second capacitor (CM). 
As to claim 13, Giovanelli disclose  a power harvesting device as mentioned in claim 1 but  Giovanelli does not  teach a capacitance ratio between the second capacitor and the first capacitor, respectively, is between 20 and 60. However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to establish  teach a capacitance ratio between the second capacitor and the first capacitor, respectively between  20 and 60  for the purpose of optimizing  a desired discharged  voltage in the first capacitor (CH1)  and the second capacitor (CM).. 
Claim 10  is rejected under 35 U.S.C. 103 as being unpatentable over Giovanelli (Pat# 9,714,957)  in view of  Harvey (Pat# 3,970,932).
As to claim 10, Giovanelli discloses a power harvesting device as mentioned in claim 1 but  Giovanelli does not  teach  further comprising an electrically insulated housing (INS) made of epoxy, the first capacitor (C!H) being embedded within the epoxy.
Harvey teaches that it would have been well known to have a housing (10) made of epoxy.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the housing (INS) in the device of Giovanelli made of Epoxy as taught by Harvey since the epoxy has strong property in a extreme weather environment. 
Claims 5,9 and 14-20 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art does not teach the threaded mounting connection is connected to the first output terminal as recited in claim 5 and in combined with other claimed elements as recited in claim 1.
	The prior art does not teach the second capacitor comprises two capacitors in series, another second output voltage terminal being connected between the two second capacitors as recited in claim 9 and in combined with other claimed elements as recited in claim 1.
The prior art does not disclose a power line monitoring system, comprising: an AC power line,  wherein the input voltage terminal is connected to the AC power line and the first output voltage terminal is connected to a ground, and a monitoring device connected to the 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Cummingsd,III et al (Pat# 4,757,263) disclose  Insulation Power Factor Alarm Monitor.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/VINH P NGUYEN/Primary Examiner, Art Unit 2867